Title: Thomas Jefferson to Patrick Gibson, 13 January 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Jan. 13. 14.
          Your’s of the 8th is just recieved, and I learn with pleasure that 5½ & 5¾ D. can be had for flour. I have no hesitation in accepting these prices, preferring the latter at 60. days to the former in cash. if these prices therefore are still to be had, or even 5.D. be so good as to sell at once. I see nothing in the late news which may suddenly raise prices. the moment Johnson returns, I have 100. barrels ready for him to take off, and which may be comprehended in the sale, as it will be with you within a week from this time. the rest will follow as fast as he
			 can carry it.
          I must ask the favor of you to send me 300.D. by return of post in bills from 50. to 5.D. Accept the assurances of my esteem & respect.
          Th:
            Jefferson
        